 Exhibit 10.46

 

 

 

 

 

 

LOAN AGREEMENT

BY AND BETWEEN

THE STATE OF NEW JERSEY,

ACTING BY AND THROUGH THE NEW JERSEY

DEPARTMENT OF ENVIRONMENTAL PROTECTION,

AND

MIDDLESEX WATER COMPANY

 

 

 

 

 

 

DATED AS OF MAY 1, 2018



 

 

TABLE OF CONTENTS

    Page ARTICLE I   DEFINITIONS   SECTION 1.01. Definitions 2       ARTICLE II
  REPRESENTATIONS AND COVENANTS OF BORROWER   SECTION 2.01. Representations of
Borrower 6 SECTION 2.02. Particular Covenants of Borrower 9       ARTICLE III  
LOAN TO BORROWER; AMOUNTS PAYABLE; GENERAL AGREEMENTS   SECTION 3.01. Loan; Loan
Term 14 SECTION 3.02. Disbursement of Loan Proceeds 15 SECTION 3.03. Amounts
Payable 16 SECTION 3.03A. Amounts on Deposit in Project Loan Account after
Completion of Project Draws 17 SECTION 3.04. Unconditional Obligations 17
SECTION 3.05. Loan Agreement to Survive Loan 18 SECTION 3.06. Disclaimer of
Warranties and Indemnification 18 SECTION 3.07. Option to Prepay Loan Repayments
19 SECTION 3.08. Priority of Loan and I-Bank Loan 19 SECTION 3.09. Approval of
the New Jersey State Treasurer 20       ARTICLE IV   ASSIGNMENT OF LOAN
AGREEMENT AND BORROWER BOND   SECTION 4.01. Assignment and Transfer by State 21
SECTION 4.02. Assignment by Borrower 21       ARTICLE V   EVENTS OF DEFAULT AND
REMEDIES   SECTION 5.01. Events of Default 22 SECTION 5.02. Notice of Default 23
SECTION 5.03. Remedies on Default 23 SECTION 5.04. Attorneys’ Fees and Other
Expenses 23

 

-i-

 

TABLE OF CONTENTS

 

SECTION 5.05. Application of Moneys 23 SECTION 5.06. No Remedy Exclusive;
Waiver; Notice 23 SECTION 5.07. Retention of State’s Rights 24       ARTICLE VI
  MISCELLANEOUS   SECTION 6.01. Notices 25 SECTION 6.02. Binding Effect 25
SECTION 6.03. Severability 25 SECTION 6.04. Amendments, Supplements and
Modifications 25 SECTION 6.05. Execution in Counterparts 26 SECTION 6.06.
Applicable Law and Regulations 26 SECTION 6.07. Consents and Approvals 26
SECTION 6.08. Captions 26 SECTION 6.09. Further Assurances 26

 

 

SCHEDULE A Certain Additional Loan Agreement Provisions S-1       EXHIBIT A (1)
Description of Project and Environmental Infrastructure System A-1   (2)
Description of Loan A-2       EXHIBIT B Basis for Determination of Allowable
Project Costs B-1       EXHIBIT C Estimated Disbursement Schedule C-1      
EXHIBIT D Specimen Borrower Bond D-1       EXHIBIT E Opinions of Borrower’s Bond
Counsel and General Counsel E-1       EXHIBIT F Additional Covenants and
Requirements F-1       EXHIBIT G General Administrative Requirements for the New
Jersey Water Bank G-1      

-ii-

 

NEW JERSEY WATER BANK FUND LOAN AGREEMENT

THIS LOAN AGREEMENT, made and entered into as of May 1, 2018 by and between THE
STATE OF NEW JERSEY, acting by and through the New Jersey Department of
Environmental Protection, and the Borrower (capitalized terms used in this Loan
Agreement shall have, unless the context otherwise requires, the meanings
ascribed thereto in Section 1.01 hereof);

WITNESSETH THAT:

WHEREAS, the Borrower has, in accordance with the Regulations, made timely
application to the State for a Loan to finance a portion of the Costs of the
Project;

WHEREAS, the State has approved the Borrower’s application for a Loan from
Federal Funds, if and when received by and available to the State, and moneys
from repayments of loans previously made from such Federal Funds, in the amount
of the loan commitment set forth in Exhibit A-2 attached hereto and made a part
hereof to finance a portion of the Costs of the Project;

WHEREAS, the New Jersey State Legislature has approved an appropriations act
that authorizes an expenditure of said proceeds, Federal Funds or related moneys
to finance a portion of the Costs of the Project;

WHEREAS, the Borrower, in accordance with the Business Corporation Law and all
other applicable law, will issue a Borrower Bond to the State evidencing said
Loan at the Loan Closing; and

WHEREAS, in accordance with the New Jersey Infrastructure Trust Act, P.L. 1985,
c. 334, as amended, and the Regulations, the Borrower has been awarded an I-Bank
Loan for a portion of the Costs of the Project plus, if applicable to the
Borrower, capitalized interest on the I-Bank Loan and certain costs of issuance.

NOW, THEREFORE, for and in consideration of the award of the Loan by the State,
the Borrower agrees to complete the Project and to perform under this Loan
Agreement in accordance with the conditions, covenants and procedures set forth
herein and attached hereto as part hereof, as follows:

 

 

ARTICLE I

DEFINITIONS

SECTION 1.01.       Definitions.

(a)       The following terms as used in this Loan Agreement shall, unless the
context clearly requires otherwise, have the following meanings:

“Administrative Fee” means an annual fee of up to one percent (1.0%) of the
initial principal amount of the Loan or such lesser amount, if any, as may be
authorized by any act of the New Jersey State Legislature and as the State may
approve from time to time.

“Authorized Officer” means, in the case of the Borrower, any person or persons
authorized pursuant to a resolution of the board of directors of the Borrower to
perform any act or execute any document relating to the Loan, the Borrower Bond
or this Loan Agreement.

“Bond Counsel” means a law firm appointed or approved by the State, as the case
may be, having a reputation in the field of municipal law whose opinions are
generally acceptable by purchasers of municipal bonds.

“Borrower” means the corporation that is a party to and is described in Schedule
A to this Loan Agreement, and its successors and assigns.

“Borrower Bond” means the general obligation bond, note, debenture or other
evidence of indebtedness authorized, executed, attested and delivered by the
Borrower to the State and authenticated on behalf of the Borrower to evidence
the Loan, a specimen of which is attached hereto as Exhibit D and made a part
hereof.

“Borrowers” means any other Local Government Unit or Private Entity (as such
terms are defined in the Regulations) authorized to construct, operate and
maintain Environmental Infrastructure Facilities that have entered into Loan
Agreements with the State pursuant to which the State will make Loans to such
recipients from Federal Funds.

"Business Corporation Law" means the "New Jersey Business Corporation Act",
constituting Chapter 263 of the Pamphlet Laws of 1968 of the State (codified at
N.J.S.A. 14A:1-1 et seq.), as the same may from time to time be amended and
supplemented.

“Code” means the Internal Revenue Code of 1986, as the same may from time to
time be amended and supplemented, including any regulations promulgated
thereunder, any successor code thereto and any administrative or judicial
interpretations thereof.

“Costs” means those costs that are eligible, reasonable, necessary, allocable to
the Project and permitted by generally accepted accounting principles, including
Allowances and Building Costs (as defined in the Regulations), as shall be
determined on a project-specific basis in accordance with the Regulations as set
forth in Exhibit B hereto, as the same may be amended by subsequent eligible
costs as evidenced by a certificate of an authorized officer of the State.

-2- 

 



“Department” means the New Jersey Department of Environmental Protection.

“Environmental Infrastructure Facilities” means Water Supply Facilities (as such
term is defined in the Regulations).

“Environmental Infrastructure System” means the Environmental Infrastructure
Facilities of the Borrower, including the Project, described in Exhibit A-1
attached hereto and made a part hereof for which the Borrower is borrowing the
Loan under this Loan Agreement.

“Event of Default” means any occurrence or event specified in Section 5.01
hereof.

“Excess Project Funds” shall have the meaning set forth in Section 3.03A hereof.

“Federal Funds” means those funds awarded to the State pursuant to the Clean
Water Act (33 U.S.C. §1251 et seq.) or the Safe Drinking Water Act (42 U.S.C.
§300f et seq.), as the same may from time to time be amended and supplemented.

“I-Bank” means the New Jersey Infrastructure Bank (f/k/a the New Jersey
Environmental Infrastructure Trust), a public body corporate and politic with
corporate succession duly created and validly existing under and by virtue of
P.L. 1985, c. 334, as amended (N.J.S.A. 58:11B-1 et seq.).

“I-Bank Loan” means the loan made to the Borrower by the I-Bank pursuant to the
I-Bank Loan Agreement.

“I-Bank Loan Agreement” means the loan agreement by and between the Borrower and
the I-Bank dated as of May 1, 2018 to finance or refinance a portion of the
Costs of the Project.

“Loan” means the loan made by the State to the Borrower to finance or refinance
a portion of the Costs of the Project pursuant to this Loan Agreement. For all
purposes of this Loan Agreement, the principal amount of the Loan at any time
shall be the amount of the loan commitment set forth in Exhibit A-2 attached
hereto and made a part hereof (such amount being also specified as the initial
aggregate principal amount of the Borrower Bond) less any amount of such
principal amount that has been repaid by the Borrower under this Loan Agreement
and less any adjustment made for low bid or final building costs pursuant to the
provisions of N.J.A.C. 7:22-3.26 and the appropriations act of the New Jersey
State Legislature authorizing the expenditure of moneys to finance a portion of
the Costs of the Project.

“Loan Agreement” means this Loan Agreement, including Schedule A and the
Exhibits attached hereto, as it may be supplemented, modified or amended from
time to time in accordance with the terms hereof.

“Loan Agreements” means any other loan agreements entered into by and between
the State and one or more of the Borrowers pursuant to which the State will make
Loans to such Borrowers from Federal Funds.

“Loan Closing” means the date upon which the Borrower shall deliver its Borrower
Bond, as previously authorized, executed, attested and, if applicable,
authenticated, to the State.

-3- 

 



“Loan Repayments” means the sum of (i) the repayments of the principal amount of
the Loan payable by the Borrower pursuant to Section 3.03(a) of this Loan
Agreement and (ii) any late charges incurred hereunder, but shall not include
the Administrative Fee.

“Loan Term” means the term of this Loan Agreement provided in Sections 3.01 and
3.03 hereof and in Exhibit A-2 attached hereto and made a part hereof.

“Loans” means the loans made by the State to the Borrowers under the Loan
Agreements from moneys from Federal Funds.

“Master Program Trust Agreement” means that certain Master Program Trust
Agreement, dated as of November 1, 1995, by and among the Trust, the State,
United States Trust Company of New York, as Master Program Trustee thereunder,
The Bank of New York (NJ), in several capacities thereunder, and First Fidelity
Bank, N.A. (predecessor to Wachovia Bank, National Association), in several
capacities thereunder, as supplemented by that certain Agreement of Resignation
of Outgoing Master Program Trustee, Appointment of Successor Master Program
Trustee and Acceptance Agreement, dated as of November 1, 2001, by and among
United States Trust Company of New York, as Outgoing Master Program Trustee,
State Street Bank and Trust Company, N.A. (predecessor to U.S. Bank Trust
National Association), as Successor Master Program Trustee, and the I-Bank, as
the same may be amended and supplemented from time to time in accordance with
its terms.

“Prime Rate” means the prevailing commercial interest rate announced by the
Trustee from time to time in the State as its prime lending rate.

“Project” means the Environmental Infrastructure Facilities of the Borrower
described in Exhibit A-1 attached hereto and made a part hereof, which
constitutes a project for which the State is permitted to make a loan to the
Borrower pursuant to the Regulations, all or a portion of the Costs of which is
financed or refinanced by the State through the making of the Loan under this
Loan Agreement and which may be identified under either the Drinking Water or
Clean Water Project Lists with the Project Number specified in Exhibit A-1
attached hereto.

“Regulations” means the rules and regulations, as applicable, now or hereafter
promulgated under N.J.A.C. 7:22-3 et seq., 7:22-4 et seq., 7:22-5 et seq.,
7:22-6 et seq., 7:22-7 et seq., 7:22-8 et seq., 7:22-9 et seq. and 7:22-10 et
seq., as the same may from time to time be amended and supplemented.

“State” means the State of New Jersey, acting, unless otherwise specifically
indicated, by and through the Department, and its successors and assigns.

“Trustee” means, initially, ZB, National Association d/b/a Zions Bank, the
Trustee appointed by the I-Bank and its successors as Trustee under the Bond
Resolution (as defined in the I-Bank Loan Agreement), as provided in Article X
of the Bond Resolution.

(b)       In addition to the capitalized terms defined in subsection (a) of this
Section 1.01, certain additional capitalized terms used in this Loan Agreement
shall, unless the context clearly requires otherwise, have the meanings ascribed
to such additional capitalized terms in Schedule A attached hereto and made a
part hereof.

-4- 

 



(c)       Except as otherwise defined herein or where the context otherwise
requires, words importing the singular number shall include the plural number
and vice versa, and words importing persons shall include firms, associations,
corporations, agencies and districts. Words importing one gender shall include
the other gender.

-5- 

 

ARTICLE II

REPRESENTATIONS AND COVENANTS OF BORROWER

SECTION 2.01.       Representations of Borrower. The Borrower represents for the
benefit of the State as follows:

(a)       Organization and Authority.

(i)       The Borrower is a corporation duly created and validly existing under
and pursuant to the Constitution and statutes of the State of New Jersey,
including the Business Corporation Law.

(ii)       The acting officers of the Borrower who are contemporaneously
herewith performing or have previously performed any action contemplated in this
Loan Agreement either are or, at the time any such action was performed, were
the duly appointed or elected officers of such Borrower empowered by applicable
New Jersey law and, if applicable, authorized by resolution of the Borrower to
perform such actions. To the extent any such action was performed by an officer
no longer the duly acting officer of such Borrower, all such actions previously
taken by such officer are still in full force and effect.

(iii)       The Borrower has full legal right and authority and all necessary
licenses and permits required as of the date hereof to own, operate and maintain
its Environmental Infrastructure System, to carry on its activities relating
thereto, to execute, attest and deliver this Loan Agreement and the Borrower
Bond, to authorize the authentication of the Borrower Bond, to sell the Borrower
Bond to the State, to undertake and complete the Project and to carry out and
consummate all transactions contemplated by this Loan Agreement.

(iv)       The proceedings of the Borrower’s board of directors approving this
Loan Agreement and the Borrower Bond, authorizing the execution, attestation and
delivery of this Loan Agreement and the Borrower Bond, authorizing the sale of
the Borrower Bond to the State, authorizing the authentication of the Borrower
Bond on behalf of the Borrower and authorizing the Borrower to undertake and
complete the Project, including, without limitation, the Borrower Bond
Resolution (collectively, the “Proceedings”), have been duly and lawfully
adopted in accordance with the Business Corporation Law and other applicable New
Jersey law at a meeting or meetings that were duly called and held in accordance
with the Borrower By-Laws and at which quorums were present and acting
throughout.

(v)       By official action of the Borrower taken prior to or concurrent with
the execution and delivery hereof, including, without limitation, the
Proceedings, the Borrower has duly authorized, approved and consented to all
necessary action to be taken by the Borrower for: (A) the execution,
attestation, delivery and performance of this Loan Agreement and the
transactions contemplated hereby; (B) the issuance of the Borrower Bond and the
sale thereof to the State upon the terms set forth herein; and (C)

-6- 

 

the execution, delivery and due performance of any and all other certificates,
agreements and instruments that may be required to be executed, delivered and
performed by the Borrower in order to carry out, give effect to and consummate
the transactions contemplated by this Loan Agreement.

(vi)       This Loan Agreement and the Borrower Bond have each been duly
authorized by the Borrower and duly executed, attested and delivered by
Authorized Officers of the Borrower, and the Borrower Bond has been duly sold by
the Borrower to the State, duly authenticated by the trustee or paying agent, if
applicable, under the Borrower Bond Resolution and duly issued by the Borrower
in accordance with the terms of the Borrower Bond Resolution; and assuming that
the State has all the requisite power and authority to authorize, execute,
attest and deliver, and has duly authorized, executed, attested and delivered,
this Loan Agreement, and assuming further that this Loan Agreement is the legal,
valid and binding obligation of the State, enforceable against the State in
accordance with its terms, each of this Loan Agreement and the Borrower Bond
constitutes a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its respective terms, except as the
enforcement thereof may be affected by bankruptcy, insolvency or other laws or
the application by a court of legal or equitable principles affecting creditors'
rights; and the information contained under "Description of Loan" in Exhibit A-2
attached hereto and made a part hereof is true and accurate in all respects.

(b)       Full Disclosure. There is no fact that the Borrower has not disclosed
to the State in writing on the Borrower’s application for the Loan or otherwise
that materially adversely affects or (so far as the Borrower can now foresee)
that will materially adversely affect the properties, activities, prospects or
condition (financial or otherwise) of the Borrower or its Environmental
Infrastructure System, or the ability of the Borrower to make all Loan
Repayments or otherwise to observe and perform its duties, covenants,
obligations and agreements under this Loan Agreement and the Borrower Bond.

(c)       Pending Litigation. There are no proceedings pending or, to the
knowledge of the Borrower, threatened against or affecting the Borrower in any
court or before any governmental authority or arbitration board or tribunal
that, if adversely determined, would materially adversely affect (i) the
undertaking or completion of the Project, (ii) the properties, activities,
prospects or condition (financial or otherwise) of the Borrower or its
Environmental Infrastructure System, (iii) the ability of the Borrower to make
all Loan Repayments, (iv) the authorization, execution, attestation or delivery
of this Loan Agreement or the Borrower Bond, (v) the issuance of the Borrower
Bond and the sale thereof to the State, (vi) the adoption of the Borrower Bond
Resolution, or (vii) the Borrower’s ability otherwise to observe and perform its
duties, covenants, obligations and agreements under this Loan Agreement and the
Borrower Bond, which proceedings have not been previously disclosed in writing
to the State either in the Borrower’s application for the Loan or otherwise.

(d)       Compliance with Existing Laws and Agreements. (i) The authorization,
execution, attestation and delivery of this Loan Agreement and the Borrower Bond
by the Borrower, (ii) the authentication of the Borrower Bond by the trustee or
paying agent under the Borrower Bond Resolution, as the case may be, and the
sale of the Borrower Bond to the State,

-7- 

 

(iii) the adoption of the Borrower Bond Resolution, (iv) the observation and
performance by the Borrower of its duties, covenants, obligations and agreements
hereunder and thereunder, (v) the consummation of the transactions provided for
in this Loan Agreement, the Borrower Bond Resolution and the Borrower Bond, and
(vi) the undertaking and completion of the Project will not (A) other than the
lien, charge or encumbrance created hereby, by the Borrower Bond, by the
Borrower Bond Resolution and by any other outstanding debt obligations of the
Borrower that are at parity with the Borrower Bond as to lien on, and source and
security for payment thereon from, the revenues of the Borrower’s Environmental
Infrastructure System, result in the creation or imposition of any lien, charge
or encumbrance upon any properties or assets of the Borrower pursuant to, (B)
result in any breach of any of the terms, conditions or provisions of, or (C)
constitute a default under, any existing resolution, outstanding debt or lease
obligation, trust agreement, indenture, mortgage, deed of trust, loan agreement
or other instrument to which the Borrower is a party or by which the Borrower,
its Environmental Infrastructure System or any of its properties or assets may
be bound, nor will such action result in any violation of the provisions of the
charter or other document pursuant to which the Borrower was established or any
laws, ordinances, injunctions, judgments, decrees, rules, regulations or
existing orders of any court or governmental or administrative agency, authority
or person to which the Borrower, its Environmental Infrastructure System or its
properties or operations is subject.

(e)       No Defaults. No event has occurred and no condition exists that, upon
the authorization, execution, attestation and delivery of this Loan Agreement
and the Borrower Bond, the issuance of the Borrower Bond and the sale thereof to
the State, the adoption of the Borrower Bond Resolution or the receipt of the
amount of the Loan, would constitute an Event of Default hereunder. The Borrower
is not in violation of, and has not received notice of any claimed violation of,
any term of any agreement or other instrument to which it is a party or by which
it, its Environmental Infrastructure System or its properties may be bound,
which violation would materially adversely affect the properties, activities,
prospects or condition (financial or otherwise) of the Borrower or its
Environmental Infrastructure System or the ability of the Borrower to make all
Loan Repayments, to pay all other amounts due hereunder or otherwise to observe
and perform its duties, covenants, obligations and agreements under this Loan
Agreement and the Borrower Bond.

(f)       Governmental Consent. The Borrower has obtained all permits and
approvals required to date by any governmental body or officer for the
authorization, execution, attestation and delivery of this Loan Agreement and
the Borrower Bond, for the issuance of the Borrower Bond and the sale thereof to
the State, for the adoption of the Borrower Bond Resolution, for the making,
observance and performance by the Borrower of its duties, covenants, obligations
and agreements under this Loan Agreement and the Borrower Bond and for the
undertaking or completion of the Project and the financing or refinancing
thereof, including, but not limited to, if required, the approval by the New
Jersey Board of Public Utilities (the “BPU”) of the issuance by the Borrower of
the Borrower Bond to the State and any other approvals required therefor by the
BPU; and the Borrower has complied with all applicable provisions of law
requiring any notification, declaration, filing or registration with any
governmental body or officer in connection with the making, observance and
performance by the Borrower of its duties, covenants, obligations and agreements
under this Loan Agreement and the Borrower Bond or with the undertaking or
completion of the Project and the financing or refinancing thereof. No consent,
approval or authorization of, or filing, registration or qualification with, any

-8- 

 

governmental body or officer that has not been obtained is required on the part
of the Borrower as a condition to the authorization, execution, attestation and
delivery of this Loan Agreement and the Borrower Bond, the issuance of the
Borrower Bond and the sale thereof to the State, the undertaking or completion
of the Project or the consummation of any transaction herein contemplated.

(g)       Compliance with Law. The Borrower:

(i)       is in compliance with all laws, ordinances, governmental rules and
regulations to which it is subject, the failure to comply with which would
materially adversely affect (A) the ability of the Borrower to conduct its
activities or to undertake or complete the Project, (B) the ability of the
Borrower to make the Loan Repayments and to pay all other amounts due hereunder,
or (C) the condition (financial or otherwise) of the Borrower or its
Environmental Infrastructure System; and

(ii)       has obtained all licenses, permits, franchises or other governmental
authorizations presently necessary for the ownership of its properties or for
the conduct of its activities that, if not obtained, would materially adversely
affect (A) the ability of the Borrower to conduct its activities or to undertake
or complete the Project, (B) the ability of the Borrower to make the Loan
Repayments and to pay all other amounts due hereunder, or (C) the condition
(financial or otherwise) of the Borrower or its Environmental Infrastructure
System.

(h)       Use of Proceeds. The Borrower will apply the proceeds of the Loan from
the State as described in Exhibit B attached hereto and made a part hereof (i)
to finance or refinance a portion of the Costs of the Borrower’s Project; and
(ii) where applicable, to reimburse the Borrower for a portion of the Costs of
the Borrower’s Project, which portion was paid or incurred in anticipation of
reimbursement by the State and is eligible for such reimbursement under and
pursuant to the Regulations, the Code and any other applicable law. All of such
costs constitute Costs for which the State is authorized to make Loans to the
Borrower pursuant to the Regulations.

SECTION 2.02. Particular Covenants of Borrower.

(a)       Promise to Pay. The Borrower unconditionally and irrevocably promises
in accordance with the terms of and to the extent provided in the Borrower Bond
Resolution, to make punctual payment of the principal of the Loan and the
Borrower Bond, and all other amounts due under this Loan Agreement and the
Borrower Bond according to their respective terms.

(b)       Performance Under Loan Agreement; Rates. The Borrower covenants and
agrees (i) to comply with all applicable state and federal laws, rules and
regulations in the performance of this Loan Agreement; (ii) to maintain its
Environmental Infrastructure System in good repair and operating condition;
(iii) to cooperate with the State in the observance and performance of the
respective duties, covenants, obligations and agreements of the Borrower and the
State under this Loan Agreement; and (iv) to establish, levy and collect rents,
rates and other charges for the products and services provided by its
Environmental Infrastructure System, which rents, rates

-9- 

 

and other charges shall be at least sufficient to comply with all covenants
pertaining thereto contained in, and all other provisions of, any bond
resolution, trust indenture or other security agreement, if any, relating to any
bonds, notes or other evidences of indebtedness issued or to be issued by the
Borrower, including without limitation rents, rates and other charges, together
with other available moneys, sufficient to pay the principal of, and interest if
any on, the Borrower Bond, plus all other amounts due hereunder.

(c)       Revenue Obligation; No Prior Pledges. The Borrower shall not be
required to make payments under this Loan Agreement except from the revenues of
its Environmental Infrastructure System and from such other funds of such
Environmental Infrastructure System legally available therefor and from any
other sources pledged to such payment pursuant to subsection (a) of this Section
2.02. In no event shall the Borrower be required to make payments under this
Loan Agreement from any revenues or receipts not derived from its Environmental
Infrastructure System or pledged pursuant to subsection (a) of this Section
2.02. Except for (i) loan repayments required with respect to the I-Bank Loan,
(ii) the debt service on any future bonds or notes of the Borrower issued at
parity with the Borrower Bond under the Borrower Bond Resolution, and (iii) the
debt service on any bonds, notes or evidences of indebtedness of the Borrower at
parity with the Borrower Bond under the Borrower Bond Resolution and currently
outstanding or issued on the date hereof, the revenues derived by the Borrower
from its Environmental Infrastructure System, after the payment of all costs of
operating and maintaining the Environmental Infrastructure System, are and will
be free and clear of any pledge, lien, charge or encumbrance thereon or with
respect thereto prior to, or of equal rank with, the obligation of the Borrower
to make Loan Repayments under this Loan Agreement and the Borrower Bond, and all
corporate or other action on the part of the Borrower to that end has been and
will be duly and validly taken.

(d)       Completion of Project and Provision of Moneys Therefor. The Borrower
covenants and agrees (i) to exercise its best efforts in accordance with prudent
environmental infrastructure utility practice to complete the Project and to
accomplish such completion on or before the estimated Project completion date
set forth in Exhibit C hereto and made a part hereof; (ii) to comply with the
terms and provisions contained in Exhibit G hereto; and (iii) to provide from
its own fiscal resources all moneys, in excess of the total amount of loan
proceeds it receives under the Loan and I-Bank Loan, required to complete the
Project.

(e)       See Section 2.02(e) as set forth in Schedule A attached hereto, made a
part hereof and incorporated in this Section 2.02(e) by reference as if set
forth in full herein.

(f)       Reserved.

(g)       Operation and Maintenance of Environmental Infrastructure System. The
Borrower covenants and agrees that it shall, in accordance with prudent
environmental infrastructure utility practice, (i) at all times operate the
properties of its Environmental Infrastructure System and any business in
connection therewith in an efficient manner, (ii) maintain its Environmental
Infrastructure System in good repair, working order and operating condition, and
(iii) from time to time make all necessary and proper repairs, renewals,
replacements, additions, betterments and improvements with respect to its
Environmental

-10- 

 

Infrastructure System so that at all times the business carried on in connection
therewith shall be properly and advantageously conducted.

(h)       Records and Accounts.

(i)       The Borrower shall keep accurate records and accounts for its
Environmental Infrastructure System (the “System Records”) separate and distinct
from its other records and accounts (the “General Records”). Such System Records
shall be audited annually by an independent or certified public accountant,
which may be part of the annual audit of the General Records of the Borrower.
Such System Records and General Records shall be made available for inspection
by the State at any reasonable time upon prior written notice, and a copy of
such annual audit(s) therefor, including all written comments and
recommendations of such accountant, shall be furnished to the State within 150
days of the close of the fiscal year being so audited or, with the consent of
the State, such additional period as may be provided by law.

(ii)       Within thirty (30) days following receipt of any Loan proceeds,
including without limitation the “Allowance for Administrative Costs” or the
“Allowance for Planning and Design” set forth in Exhibit B hereto, the Borrower
shall allocate such proceeds to an expenditures in a manner that satisfies the
requirements of Treasury Regulation §1.148-6(d) and transmit a copy of each such
allocation to the State. No portion of the Allowance for Administrative Costs
will be allocated to a cost other than a cost described in N.J.A.C. 7:22-5.11(a)
3, 4 or 6. No portion of the Allowance for Planning and Design will be allocated
to a cost other than a cost described N.J.A.C. 7:22-5.12, or other costs of the
Borrower’s Environmental Infrastructure System which are “capital expenditures,”
within the meaning of Treasury Regulations §1.150-1. The Borrower shall retain
records of such allocations for at least until the date that is three years
after the scheduled maturity date of the Loan. The Borrower shall make such
records available to the State within 15 days of any request by the State.

(i)       Inspections; Information. The Borrower shall permit the State and any
party designated by the State, at any and all reasonable times during
construction of the Project and thereafter upon prior written notice, to
examine, visit and inspect the property, if any, constituting the Project and to
inspect and make copies of any accounts, books and records, including (without
limitation) its records regarding receipts, disbursements, contracts,
investments and any other matters relating thereto and to its financial
standing, and shall supply such reports and information as the State may
reasonably require in connection therewith.

(j)       Insurance. The Borrower shall maintain or cause to be maintained, in
force, insurance policies with responsible insurers or self-insurance programs
providing against risk of direct physical loss, damage or destruction of its
Environmental Infrastructure System at least to the extent that similar
insurance is usually carried by utilities constructing, operating and
maintaining Environmental Infrastructure Facilities of the nature of the
Borrower’s Environmental Infrastructure System, including liability coverage,
all to the extent available at reasonable cost but in no case less than will
satisfy all applicable regulatory requirements.

-11- 

 



(k)       Costs of Project. The Borrower certifies that the building cost of the
Project, as listed in Exhibit B hereto and made a part hereof, is a reasonable
and accurate estimation thereof, and it will supply to the State a certificate
from a licensed professional engineer authorized to practice in the State
stating that such building cost is a reasonable and accurate estimation and that
the useful life of the Project exceeds the maturity date of the Borrower Bond.

(l)       Delivery of Documents. Concurrently with the delivery of this Loan
Agreement (as previously authorized, executed and attested) at the Loan Closing,
the Borrower will cause to be delivered to the State each of the following
items:

(i)       an opinion of the Borrower’s bond counsel substantially in the form of
Exhibit E hereto; provided, however, that the State may permit portions of such
opinion to be rendered by general counsel to the Borrower and may permit
variances in such opinion from the form set forth in Exhibit E if such variances
are acceptable to the State;

(ii)       counterparts of this Loan Agreement as previously executed and
attested by the parties hereto;

(iii)       copies of those resolutions finally adopted by the board of
directors of the Borrower and requested by the State, including, without
limitation, (A) the resolution of the Borrower authorizing the execution,
attestation and delivery of this Loan Agreement, (B) the Borrower Bond
Resolution, as amended and supplemented as of the date of the Loan Closing,
authorizing the execution, attestation, authentication, sale and delivery of the
Borrower Bond to the State, (C) the resolution of the Borrower confirming the
details of the sale of the Borrower Bond to the State, each of said resolutions
of the Borrower being certified by an Authorized Officer of the Borrower as of
the date of the Loan Closing, (D) the resolution of the BPU approving the
issuance by the Borrower of the Borrower Bond to the State and setting forth any
other approvals required therefor by the BPU, if applicable, and (E) any other
Proceedings; and

(iv)       the certificates of insurance coverage as required pursuant to the
terms of Section 3.06(c) hereof and such other certificates, documents, opinions
and information as the State may require in Exhibit F hereto, if any.

(m)       Execution and Delivery of Borrower Bond. Concurrently with the
delivery of this Loan Agreement at the Loan Closing, the Borrower shall also
deliver to the State the Borrower Bond, as previously executed, attested and, if
applicable, authenticated.

(n)       Notice of Material Adverse Change. The Borrower shall promptly notify
the State of any material adverse change in the properties, activities,
prospects or condition (financial or otherwise) of the Borrower or its
Environmental Infrastructure System, or in the ability of the Borrower to make
all Loan Repayments and otherwise to observe and perform its duties, covenants,
obligations and agreements under this Loan Agreement and the Borrower Bond.

(o)       Continuing Representations. The representations of the Borrower
contained herein shall be true at the time of the execution of this Loan
Agreement and at all times during the term of this Loan Agreement.

-12- 

 



(p)       Additional Covenants and Requirements. (i) No later than the Loan
Closing and, if necessary, in connection with the making of the Loan, additional
covenants and requirements have been included in Exhibit F hereto and made a
part hereof. Such covenants and requirements may include, but need not be
limited to, the maintenance of specified levels of Environmental Infrastructure
System rates, the issuance of additional debt of the Borrower, and the transfer
of revenues and receipts from the Borrower’s Environmental Infrastructure
System. The Borrower agrees to observe and comply with each such additional
covenant and requirement, if any, included in Exhibit F hereto. (ii) Additional
defined terms, covenants, representations and requirements have been included in
Schedule A attached hereto and made a part hereof. Such additional defined
terms, covenants, representations and requirements are incorporated in this Loan
Agreement by reference thereto as if set forth in full herein and the Borrower
hereby agrees to observe and comply with each such additional term, covenant,
representation and requirement included in Schedule A as if the same were set
forth in their entirety where reference thereto is made in this Loan Agreement.

-13- 

 

ARTICLE III

LOAN TO BORROWER; AMOUNTS PAYABLE; GENERAL AGREEMENTS

SECTION 3.01.       Loan; Loan Term.

(a)       The State hereby agrees (i) to make the Loan as described in Exhibit
A-2 attached hereto and made a part hereof, to the Borrower, and (ii) to
disburse proceeds of the Loan to the Borrower in accordance with Section 3.02
and Exhibit C hereof. The Borrower hereby agrees to borrow and accept the Loan
from the State upon the terms set forth in Exhibit A-2 attached hereto and made
a part hereof. The Borrower hereby agrees to borrow and accept the Loan from the
State upon the terms set forth in Exhibit A-2 attached hereto and made a part
hereof. The Borrower agrees that the aggregate principal amount set forth in
Exhibit A-2 hereto shall constitute the initial principal amount of the Loan (as
the same may be adjusted downward in accordance with the definition thereof),
and the State shall have no obligation thereafter to loan any additional amounts
to the Borrower.

(b)       Notwithstanding the provisions of subsection (a) of this Section 3.01
to the contrary, the State shall be under no obligation (i) to make the Loan to
the Borrower if (1) at the Loan Closing, the Borrower does not deliver to the
State a Borrower Bond and such other documents as are required pursuant to
Section 2.02(l) hereof, or (2) an Event of Default has occurred and is
continuing pursuant to this Loan Agreement, or (ii) to disburse the proceeds of
the Loan to the Borrower in accordance with section 3.02 and Exhibit C hereof,
unless each of the conditions precedent to such disbursement, as set forth in
section 3.02 hereof, have been satisfied in full. The State intends to disburse
the proceeds of the Loan to the Borrower at the times and in the amounts set
forth in Exhibit C hereof in order to pay a portion of the Costs of the Project,
subject to compliance by the Borrower with the procedures for disbursement as
set forth in Section 3.02 hereof; nevertheless, due to unforeseen circumstances,
there may not be a sufficient amount on deposit in the State Fund on a given
disbursement date in order for the State to make the disbursement in the amount
indicated in Exhibit C hereof so as to satisfy a Loan disbursement request by
the Borrower pursuant to the provisions of Section 3.02 hereof, in which case
(1) the State shall have no obligation hereunder to make such disbursement until
such time as sufficient funds are on deposit in the State Fund, and (2) the
obligations of the Borrower hereunder shall not be affected.

(c)       The Borrower shall have no legal or equitable interest in the Federal
Funds received by and available to the State or in moneys from repayments of
loans previously made from Federal Fund by the State.

(d)       The Borrower shall use the proceeds of the Loan strictly in compliance
with the provisions of Section 2.01(h) hereof.

(e)       The payment obligations of the Borrower created pursuant to the terms
of this Loan Agreement and the obligations of the Borrower to pay the principal
of and other amounts due under the Borrower Bond are each direct, general,
irrevocable and unconditional obligations of the Borrower payable from any
source legally available to the Borrower in accordance with the terms of and to
the extent provided in the Borrower Bond Resolution.

-14- 

 



SECTION 3.02.       Disbursement of Loan Proceeds.

(a)       The State shall disburse Federal Funds to the Borrower (i) upon
receipt of a requisition executed by an Authorized Officer of the Borrower in a
form satisfying the requirements of the Regulations, and (ii) consistent with
the schedule for disbursement as set forth in Exhibit C hereof.

(b)       The State shall not be under any obligation to disburse any Loan
proceeds to the Borrower pursuant to this Loan Agreement, unless:

(i)       the Loan Closing shall have occurred on the date established therefor
by the State;

(ii)       there shall be Federal Funds for disbursement, as determined by the
State in its sole and absolute discretion;

(iii)       in accordance with the “New Jersey Infrastructure Trust Act”, P.L.
1985, c. 334, as amended (N.J.S.A. 58:11B-1 et seq.), and the Regulations, the
Borrower shall have timely applied for, shall have been awarded and, prior to or
simultaneously with the Loan Closing, shall have closed a I-Bank Loan for a
portion of the Allowable Costs (as defined in such Regulations) of the Project,
plus the amount of: (i) capitalized interest during the Project construction
period, if any, (ii) the cost of funding reserve capacity for the Project, if
any, as well as that portion of the Debt Service Reserve Fund (as defined in the
I-Bank Loan Agreement) (to the extent the I-Bank establishes a Debt Service
Reserve Fund pursuant to the Bond Resolution) attributable to the cost of
funding such reserve capacity for the Project, (iii) certain issuance expenses
related thereto, including, if applicable, a municipal bond insurance policy
premium, and (iv) if applicable, an amount sufficient to pay the interest that
accrued on the short-term loan by the I-Bank to the Borrower;

(iv)       the Borrower shall have on hand moneys to pay for the greater of (A)
that portion of the total Costs of the Project that is not eligible to be funded
from the Loan or the I-Bank Loan, or (B) that portion of the total Costs of the
Project that exceeds the actual amounts of the loan commitments made by the
State and the I-Bank, respectively, for the Loan and the I-Bank Loan; and

(v)       no Event of Default nor any event that, with the passage of time or
service of notice or both, would constitute an Event of Default shall have
occurred and be continuing hereunder.

(c)       Notwithstanding any provision of this Loan Agreement to the contrary,
the State, at the request of the Borrower but at the sole discretion of the
State, may disburse Loan proceeds to the Borrower from Federal Funds either
prior to or subsequent to the scheduled date for disbursement thereof as such
scheduled date is identified in the disbursement schedule set forth in Exhibit C
hereof, provided that (A) the Borrower has otherwise satisfied the requirements
of this Section 3.02, and (B) such disbursement, in a manner that is
inconsistent with the disbursement schedule as set forth in Exhibit C hereof,
does not conflict with any restrictions set forth in the Regulations.

-15- 

 



In the event that, in the submission of its requisition(s), the Borrower fails
to comply with the disbursement schedule as set forth in Exhibit C hereof, and
such non-compliance by the Borrower consists of (i) a failure to timely seek
disbursement of Loan proceeds which failure results in an amount of
non-disbursed funds, subsequent to the date on which such funds should have been
disbursed pursuant to the disbursement schedule set forth in Exhibit C hereof,
that, in the aggregate, represents twenty-five percent (25%) of the original
principal amount of the Loan, or (ii) a failure to timely seek disbursement of
Loan proceeds which failure results in an amount of funds disbursed earlier than
the date on which such funds were scheduled to have been disbursed pursuant to
the disbursement schedule set forth in Exhibit C hereof, that, in the aggregate,
represents twenty-five percent (25%) of the original principal amount of the
Loan, then the Borrower shall provide to the I-Bank and the Department a
certificate of an Authorized Officer of the Borrower providing a revised
disbursement schedule, in a form similar to Exhibit C hereto and approved by the
Department. Any reference to Exhibit C in Section 3.01, Section 3.02 and Section
3.03A hereof shall mean Exhibit C as such exhibit may have been revised from
time to time pursuant to the provisions of the preceding sentence.

 

SECTION 3.03.       Amounts Payable.

(a)       The Borrower shall repay the Loan at zero-interest in principal
installments payable to the Trustee semiannually on the Principal Payment Dates,
in accordance with the schedule set forth in Exhibit A-2 attached hereto and
made a part hereof, as the same may be amended or modified by the State, in
particular, without limitation, to make any adjustments to the amount of the
Loan in accordance with the definition thereof; provided, however, that the
amount of any reduction in the principal amount of the Loan pursuant to N.J.A.C.
7:22-3.26 shall be credited to the principal payments set forth in Exhibit A-2
in inverse order of their maturity. The obligations of the Borrower under the
Borrower Bond shall be deemed to be amounts payable under this Section 3.03.
Each payment made to the Trustee pursuant to the Borrower Bond shall be deemed
to be a credit against the corresponding obligation of the Borrower under this
Section 3.03, and any such payment made to the Trustee shall fulfill the
Borrower’s obligation to pay such amount hereunder and under the Borrower Bond.
Each payment made to the Trustee pursuant to this Section 3.03 shall be applied
to the principal of the Loan.

(b)       In addition to the principal payments on the Loan required by
subsection (a) of this Section 3.03, the Borrower shall pay a late charge for
any such payment that is received by the Trustee later than its due date in an
amount equal to the greater of twelve percent (12%) per annum or the Prime Rate
plus one half of one percent per annum on such late payment from its due date to
the date actually paid; provided, however, that such late charge payable on the
Loan shall not be in excess of the maximum interest rate permitted by law.

(c)       In addition to the Loan Repayments payable under subsections (a) and
(b) of this Section 3.03, the Borrower shall pay one-half of the Administrative
Fee, if any, to the Trustee semiannually on each February 1 and August 1,
commencing August 1, 2018.

(d)       Upon thirty (30) days prior written notice to the Borrower, an
Authorized Officer of the State may, in the sole discretion of such Authorized
Officer, prescribe the particular method by which payments pursuant to, and in
satisfaction of, this Section 3.03 shall be made by the Borrower. Such method as
prescribed by an Authorized Officer of the State may include,

-16- 

 

without limitation, the automatic debit by the State or the Trustee of the
respective amounts of such payments, as required by this Section 3.03, from an
account that shall be identified by the Borrower in writing and recorded on file
with the State. In the absence of any such written notice to the Borrower by an
Authorized Officer of the State pursuant to this subsection (d), the Borrower
shall implement the payments required pursuant to, and in satisfaction of, this
Section 3.03 either via electronic transfer of immediately available funds or
via check.

SECTION 3.03A.       Amounts on Deposit in Project Loan Account after Completion
of Project Draws.

(a)       If, on the date which is thirty (30) days following the final date on
which a disbursement of Loan proceeds is scheduled to be made pursuant to the
disbursement schedule contained in Exhibit C hereto, any amounts remain on
deposit in the Borrower’s Project Loan Account, the Borrower shall provide to
the I-Bank and the Department a certificate of an Authorized Officer of the
Borrower (i) stating that the Borrower has not yet completed the Project, (ii)
stating that the Borrower intends to complete the Project, (iii) setting forth
the amount of remaining Loan Proceeds required to complete the Project, and (iv)
providing a revised disbursement schedule, in a form similar to Exhibit C hereto
and approved by the Department.

(b)       If, on the date which is thirty (30) days following the final date on
which a disbursement of Loan proceeds is scheduled to be made pursuant to the
revised disbursement schedule certified to the I-Bank and the Department in
accordance with Section 3.03A(a) hereof, any amounts remain on deposit in the
Borrower’s Project Loan Account, the Borrower shall provide to the I-Bank and
the Department a certificate of an Authorized Officer of the Borrower (i)
stating that the Borrower has not yet completed the Project, (ii) stating that
the Borrower intends to complete the Project, (iii) setting forth the amount of
remaining Loan Proceeds required to complete the Project, and (iv) providing a
further revised disbursement schedule, in a form similar to Exhibit C hereto and
approved by the Department.

(c)       If (i) the Borrower fails to provide the certificate described in
paragraphs (a) or (b) of this Section 3.03A, when due, or (ii) a certificate
provided pursuant to paragraphs (a) or (b) of this Section 3.03A states that the
Borrower does not require all or any portion of the amount on deposit in the
Project Loan Account for completion of the Project, or (iii) on the date which
is thirty (30) days following the final date on which a disbursement of Loan
proceeds is scheduled to be made pursuant to a further revised disbursement
schedule certified to the I-Bank and the Department in accordance with Section
3.03A(b) hereof, any amounts remain on deposit in the Borrower’s Project Loan
Account, then such amounts on deposit in the Project Loan Account, which are
amounts that have not been certified by an Authorized Officer of the Borrower as
being required to complete the Project (“Excess Project Funds”), be applied by
the State as a prepayment of the Borrower’s Loan Repayments, and shall be
applied to the principal payments (including premium, if any) on the Loan in
inverse order of their maturity.

SECTION 3.04.       Unconditional Obligations. The obligation of the Borrower to
make the Loan Repayments and all other payments required hereunder and the
obligation to perform and observe the other duties, covenants, obligations and
agreements on its part contained herein shall be absolute and unconditional, and
shall not be abated, rebated, set-off,

-17- 

 

reduced, abrogated, terminated, waived, diminished, postponed or otherwise
modified in any manner or to any extent whatsoever while any Loan Repayments
remain unpaid, for any reason, regardless of any contingency, act of God, event
or cause whatsoever, including (without limitation) any acts or circumstances
that may constitute failure of consideration, eviction or constructive eviction,
the taking by eminent domain or destruction of or damage to the Project or
Environmental Infrastructure System, commercial frustration of the purpose, any
change in the laws of the United States of America or of the State or any
political subdivision of either or in the rules or regulations of any
governmental authority, any failure of the State to perform and observe any
agreement, whether express or implied, or any duty, liability or obligation
arising out of or connected with the Project or this Loan Agreement, or any
rights of set-off, recoupment, abatement or counterclaim that the Borrower might
otherwise have against the State, the Trustee or any other party or parties;
provided, however, that payments hereunder shall not constitute a waiver of any
such rights. The Borrower shall not be obligated to make any payments required
to be made by any other Borrowers under separate Loan Agreements.

SECTION 3.05.       Loan Agreement to Survive Loan. The Borrower acknowledges
that its duties, covenants, obligations and agreements set forth in Sections
3.06(a) and (b) hereof shall survive the payment in full of the Loan.

SECTION 3.06.       Disclaimer of Warranties and Indemnification.

(a)       The Borrower acknowledges and agrees that: (i) the State does not make
any warranty or representation, either express or implied, as to the value,
design, condition, merchantability or fitness for particular purpose or fitness
for any use of the Environmental Infrastructure System or the Project or any
portions thereof or any other warranty or representation with respect thereto;
(ii) in no event shall the State or its agents be liable or responsible for any
incidental, indirect, special or consequential damages in connection with or
arising out of this Loan Agreement or the Project or the existence, furnishing,
functioning or use of the Environmental Infrastructure System or the Project or
any item or products or services provided for in this Loan Agreement; and (iii)
to the fullest extent permitted by law, the Borrower shall indemnify and hold
the State harmless against, and the Borrower shall pay any and all, liability,
loss, cost, damage, claim, judgment or expense of any and all kinds or nature
and however arising and imposed by law, which the State may sustain, be subject
to or be caused to incur by reason of any claim, suit or action based upon
personal injury, death or damage to property, whether real, personal or mixed,
or upon or arising out of contracts entered into by the Borrower, the Borrower’s
ownership of the Environmental Infrastructure System or the Project, or the
acquisition, construction or installation of the Project.

(b)       It is mutually agreed by the Borrower and the State that the State and
its commissioners, officers, agents, servants or employees shall not be liable
for, and shall be indemnified and saved harmless by the Borrower in any event
from, any action performed under this Loan Agreement and any claim or suit of
whatsoever nature, except in the event of loss or damage resulting from their
own negligence or willful misconduct.

(c)       In connection with its obligation to provide the insurance required
under Section 2.02(j) hereof: (i) the Borrower shall include, or cause to be
included, the State and its employees and officers as additional “named
insureds” on (A) any certificate of liability

-18- 

 

insurance procured by the Borrower (or other similar document evidencing the
liability insurance coverage procured by the Borrower) and (B) any certificate
of liability insurance procured by any contractor or subcontractor for the
Project, and from the later of the date of the Loan Closing or the date of the
initiation of construction of the Project until the date the Borrower receives
the written certificate of Project completion from the State, the Borrower shall
maintain said liability insurance covering the State and said employees and
officers in good standing; and (ii) the Borrower shall include the State as an
additional “named insured” on any certificate of insurance providing against
risk of direct physical loss, damage or destruction of the Environmental
Infrastructure System, and during the Loan Term the Borrower shall maintain said
insurance covering the State in good standing.

The Borrower shall provide the State with a copy of each of any such original,
supplemental, amendatory or reissued certificates of insurance (or other similar
documents evidencing the insurance coverage) required pursuant to this Section
3.06(c).

SECTION 3.07.       Option to Prepay Loan Repayments. The Borrower may prepay
the Loan Repayments, in whole or in part, upon not less than ninety (90) days’
prior written notice to the State; provided, however, that, with respect to any
prepayment other than those required by Section 3.03A hereof, any such full or
partial prepayment may only be made (i) if the Borrower is not then in arrears
on its I-Bank Loan, (ii) if the Borrower is contemporaneously making a full or
partial prepayment of the I-Bank Loan such that, after the prepayment of the
Loan and the I-Bank Loan, the I-Bank gives its consent required under Section
3.07(iii) of the I-Bank Loan Agreement, (iii) upon the prior written approval of
the State; and (iv) provided that the Borrower shall agree to pay all costs and
expenses of the State in connection with such prepayment. Prepayments shall be
applied to the principal payments on the portion of the Loan to be prepaid in
inverse order of their maturity.

SECTION 3.08.       Priority of Loan and I-Bank Loan.

(a)       The Borrower hereby agrees that, to the extent allowed by law,
including, without limitation, the appropriations act of the New Jersey State
Legislature authorizing the expenditure of I-Bank bond proceeds to finance a
portion of the Costs of the Project, or the Borrower Bond Resolution, any loan
repayments then due and payable on the Borrower’s I-Bank Loan, including,
without limitation, any administrative fees and any late payment charges then
due and payable under the I-Bank Loan Agreement, shall be satisfied by the
Trustee before any Loan Repayments then due and payable hereunder on the Loan
shall be satisfied by the Trustee. The Borrower agrees not to interfere with any
such action by the Trustee.

(b)       The Borrower hereby acknowledges that in the event the Borrower fails
or is unable to pay promptly to the Trustee in full any loan repayments on the
I-Bank Loan, then any Loan Repayments paid by the Borrower on the Loan under
this Loan Agreement and received by the Trustee during the time of any such loan
repayment deficiency under the I-Bank Loan Agreement shall be applied by the
Trustee first to satisfy such I-Bank Loan Agreement loan repayment deficiency as
a credit against the obligations of the Borrower to make loan repayments of that
portion of interest under the I-Bank Loan Agreement that is allocable to the
interest payable on the I-Bank Bonds (as defined in the I-Bank Loan Agreement)
and to make payments of that portion of interest under the bond or note issued
by the Borrower to the I-Bank

-19- 

 

that is allocable to the interest payable on the I-Bank Bonds, second, to the
extent available, to make loan repayments of principal under the I-Bank Loan
Agreement and payments of principal on the bond or note issued by the Borrower
to the I-Bank pursuant to the I-Bank Loan Agreement, third, to the extent
available, to the payment of the administrative fee payable under the I-Bank
Loan Agreement and to make payments of that portion of interest under the bond
or note issued by the Borrower to the I-Bank that is allocable to the
administrative fee payable under the I-Bank Loan Agreement, fourth, to the
extent available, to the payment of late charges payable under the I-Bank Loan
Agreement and to make payments of that portion of interest under the bond issued
by the Borrower to the I-Bank that is allocable to the late charges payable
under the I-Bank Loan Agreement, and finally, to the extent available, to make
Loan Repayments on the Loan.

(c)       The Borrower hereby further acknowledges that any Loan Repayments paid
by the Borrower on the Loan under this Loan Agreement shall be applied according
to the provisions of the Master Program Trust Agreement.

SECTION 3.09.       Approval of the New Jersey State Treasurer. The Borrower and
the State hereby acknowledge that prior to or simultaneously with the Loan
Closing the New Jersey State Treasurer, in satisfaction of the requirements of
Section 9a of the Act, issued the “Certificate of the New Jersey State Treasurer
Regarding the Approval of the I-Bank Loan and the Fund Loan” (the “Treasurer’s
Certificate”). Pursuant to the terms of the Treasurer’s Certificate, the New
Jersey State Treasurer approved the Loan and the terms and conditions thereof as
established by the provisions of this Loan Agreement.

-20- 

 

ARTICLE IV

ASSIGNMENT OF LOAN AGREEMENT AND BORROWER BOND

SECTION 4.01.       Assignment and Transfer by State. The Borrower hereby
approves and consents to any assignment or transfer of this Loan Agreement and
the Borrower Bond that the State deems to be necessary in connection with the
environmental infrastructure loan program of the State under the Regulations.

SECTION 4.02.       Assignment by Borrower. Neither this Loan Agreement nor the
Borrower Bond may be assigned by the Borrower for any reason, unless the
following conditions shall be satisfied: (i) the State shall have approved said
assignment in writing; (ii) the assignee shall have expressly assumed in writing
the full and faithful observance and performance of the Borrower’s duties,
covenants, obligations and agreements under this Loan Agreement and, to the
extent permitted under applicable law, the Borrower Bond; and (iii) immediately
after such assignment, the assignee shall not be in default in the observance or
performance of any duties, covenants, obligations or agreements of the Borrower
under this Loan Agreement or the Borrower Bond.

-21- 

 

ARTICLE V

EVENTS OF DEFAULT AND REMEDIES

SECTION 5.01.       Events of Default. If any of the following events occur, it
is hereby defined as and declared to be and to constitute an “Event of Default”:

(a)       failure by the Borrower to pay, or cause to be paid, any Loan
Repayment required to be paid hereunder when due, which failure shall continue
for a period of fifteen (15) days;

(b)       failure by the Borrower to make, or cause to be made, any required
payments of principal, redemption premium, if any, and interest on any bonds,
notes or other obligations of the Borrower issued under the Borrower Bond
Resolution (other than the Loan and the Borrower Bond) or otherwise secured by
all or a portion of the property pledged under the Borrower Bond Resolution,
after giving effect to the applicable grace period;

(c)       failure by the Borrower to pay, or cause to be paid, any late charges
incurred hereunder or any portion thereof when due or to observe and perform any
duty, covenant, obligation or agreement on its part to be observed or performed
under this Loan Agreement, other than as referred to in subsection (a) of this
Section 5.01 or other than the obligations of the Borrower contained in Section
2.02(d)(ii) hereof and in Exhibit F hereto, which failure shall continue for a
period of thirty (30) days after written notice, specifying such failure and
requesting that it be remedied, is given to the Borrower by the State, unless
the State shall agree in writing to an extension of such time prior to its
expiration; provided, however, that if the failure stated in such notice is
correctable but cannot be corrected within the applicable period, the State may
not unreasonably withhold its consent to an extension of such time up to 120
days from the delivery of the written notice referred to above if corrective
action is instituted by the Borrower within the applicable period and diligently
pursued until the Event of Default is corrected;

(d)       any representation made by or on behalf of the Borrower contained in
this Loan Agreement, or in any instrument furnished in compliance with or with
reference to this Loan Agreement or the Loan, is false or misleading in any
material respect;

(e)       a petition is filed by or against the Borrower under any federal or
State bankruptcy or insolvency law or other similar law in effect on the date of
this Loan Agreement or thereafter enacted, unless in the case of any such
petition filed against the Borrower such petition shall be dismissed within
thirty (30) days after such filing and such dismissal shall be final and not
subject to appeal; or the Borrower shall become insolvent or bankrupt or shall
make an assignment for the benefit of its creditors; or a custodian (including,
without limitation, a receiver, liquidator or trustee of the Borrower or any of
its property) shall be appointed by court order or take possession of the
Borrower or its property or assets if such order remains in effect or such
possession continues for more than thirty (30) days;

(f)       the Borrower shall generally fail to pay its debts as such debts
become due; and

-22- 

 



(g)       failure of the Borrower to observe or perform such additional duties,
covenants, obligations, agreements or conditions as are required by the State
and specified in Exhibit F attached hereto and made a part hereof.

SECTION 5.02.       Notice of Default. The Borrower shall give the State prompt
telephonic notice of the occurrence of any Event of Default referred to in
Section 5.01(e) or (f) hereof and of the occurrence of any other event or
condition that constitutes an Event of Default at such time as any senior
administrative or financial officer of the Borrower becomes aware of the
existence thereof.

SECTION 5.03.       Remedies on Default. Whenever an Event of Default referred
to in Section 5.01 hereof shall have occurred and be continuing, the State shall
have the right to take whatever action at law or in equity may appear necessary
or desirable to collect the amounts then due and thereafter to become due
hereunder or to enforce the observance and performance of any duty, covenant,
obligation or agreement of the Borrower hereunder.

In addition, if an Event of Default referred to in Section 5.01(a) hereof shall
have occurred and be continuing, the State shall, to the extent allowed by
applicable law, have the right to declare all Loan Repayments and all other
amounts due hereunder (including, without limitation, payments under the
Borrower Bond) to be immediately due and payable, and upon notice to the
Borrower the same shall become due and payable without further notice or demand.

SECTION 5.04.       Attorneys’ Fees and Other Expenses. The Borrower shall on
demand pay to the State the reasonable fees and expenses of attorneys and other
reasonable expenses (including, without limitation, the reasonably allocated
costs of in-house counsel and legal staff) incurred by the State in the
collection of Loan Repayments or any other sum due hereunder or in the
enforcement of the observation or performance of any other duties, covenants,
obligations or agreements of the Borrower upon an Event of Default.

SECTION 5.05.       Application of Moneys. Any moneys collected by the State
pursuant to Section 5.03 hereof shall be applied (a) first to pay any attorneys’
fees or other fees and expenses owed by the Borrower pursuant to Section 5.04
hereof, (b) second, to the extent available, to pay principal due and payable on
the Loan (to the extent permitted by Section 3.08(b) hereof), (c) third, to the
extent available, to pay any other amounts due and payable hereunder, and (d)
fourth, to the extent available, to pay principal on the Loan and other amounts
payable hereunder as such amounts become due and payable.

SECTION 5.06.       No Remedy Exclusive; Waiver; Notice. No remedy herein
conferred upon or reserved to the State is intended to be exclusive, and every
such remedy shall be cumulative and shall be in addition to every other remedy
given under this Loan Agreement or now or hereafter existing at law or in
equity. No delay or omission to exercise any right, remedy or power accruing
upon any Event of Default shall impair any such right, remedy or power or shall
be construed to be a waiver thereof, but any such right, remedy or power may be
exercised from time to time and as often as may be deemed expedient. In order to
entitle the State to exercise any remedy reserved to it in this Article V, it
shall not be necessary to give any notice other than such notice as may be
required in this Article V.

-23- 

 



SECTION 5.07.       Retention of State’s Rights. Notwithstanding any assignment
or transfer of this Loan Agreement pursuant to the provisions hereof, or
anything else to the contrary contained herein, the State shall have the right
upon the occurrence of an Event of Default to take any action, including
(without limitation) bringing an action against the Borrower at law or in
equity, as the State may, in its discretion, deem necessary to enforce the
obligations of the Borrower to the State pursuant to Section 5.03 hereof.

-24- 

 

ARTICLE VI

MISCELLANEOUS

SECTION 6.01.       Notices. All notices, certificates or other communications
hereunder shall be sufficiently given and shall be deemed given when hand
delivered or mailed by registered or certified mail, postage prepaid, to the
Borrower at the address specified in Exhibit A-1 attached hereto and made a part
hereof and to the State and the Trustee at the following addresses:

(a)       State:

New Jersey Department of Environmental Protection

Municipal Finance and Construction Element

401 East State Street – 3rd Floor

Trenton, New Jersey 08625-0425

Attention: Assistant Director

New Jersey Department of the Treasury

Office of Public Finance

State Street Square – 5th Floor

Trenton, New Jersey 08625-0002

Attention: Director

(b)       Trustee:

ZB, National Association d/b/a Zions Bank

401 Liberty Avenue, Suite 1729

Pittsburgh, Pennsylvania 15222

Attention: Corporate Trust Department

Any of the foregoing parties may designate any further or different addresses to
which subsequent notices, certificates or other communications shall be sent by
notice in writing given to the others.

SECTION 6.02.       Binding Effect. This Loan Agreement shall inure to the
benefit of and shall be binding upon the State and the Borrower and their
respective successors and assigns.

SECTION 6.03.       Severability. In the event any provision of this Loan
Agreement shall be held illegal, invalid or unenforceable by any court of
competent jurisdiction, such holding shall not invalidate, render unenforceable
or otherwise affect any other provision hereof.

SECTION 6.04.       Amendments, Supplements and Modifications. This Loan
Agreement may not be amended, supplemented or modified without the prior written
consent of the State and the Borrower.

-25- 

 



SECTION 6.05.       Execution in Counterparts. This Loan Agreement may be
executed in several counterparts, each of which shall be an original and all of
which shall constitute but one and the same instrument.

SECTION 6.06.       Applicable Law and Regulations. This Loan Agreement shall be
governed by and construed in accordance with the laws of the State of New
Jersey, including the Regulations, which Regulations are, by this reference
thereto, incorporated herein as part of this Loan Agreement.

SECTION 6.07.       Consents and Approvals. Whenever the written consent or
approval of the State shall be required under the provisions of this Loan
Agreement, such consent or approval may only be given by the State.

SECTION 6.08.       Captions. The captions or headings in this Loan Agreement
are for convenience only and shall not in any way define, limit or describe the
scope or intent of any provisions or sections of this Loan Agreement.

SECTION 6.09.       Further Assurances. The Borrower shall, at the request of
the State, authorize, execute, attest, acknowledge and deliver such further
resolutions, conveyances, transfers, assurances, financing statements and other
instruments as may be necessary or desirable for better assuring, conveying,
granting, assigning and confirming the rights, security interests and agreements
granted or intended to be granted by this Loan Agreement and the Borrower Bond.

-26- 

 

IN WITNESS WHEREOF, the State and the Borrower have caused this Loan Agreement
to be executed, sealed and delivered as of the date first above written.

 

   

THE STATE OF NEW JERSEY

ACTING BY AND THROUGH THE

NEW JERSEY DEPARTMENT OF

ENVIRONMENTAL PROTECTION

 

 

 

[SEAL]   By: /s/Michele Putnam      

Michele Putnam

Acting Assistant Commissioner

Water Resource Management

Department of Environmental Protection

ATTEST:

 

              /s/Eugene J. Chebra, P.E.      

Eugene J. Chebra, P.E.

Assistant Director

Municipal Finance and Construction Element

Department of Environmental Protection

         

 

 

 

MIDDLESEX WATER COMPANY

 

[SEAL]

                  By: /s/A. Bruce O’Connor ATTEST:     A. Bruce O’Connor, Vice

 

 

    President, Treasurer and Chief /s/Jay L. Kooper       Jay L. Kooper, Vice
President, General
Counsel and Secretary      

 

[signature page] 

-27- 

 

SCHEDULE A

Certain Additional Loan Agreement Provisions

In addition to the terms defined in subsection (a) of Section 1.01 of this Loan
Agreement, certain additional capitalized terms used in this Loan Agreement
shall, unless the context clearly requires otherwise, have the meanings ascribed
to such additional capitalized terms in this Schedule A.

Additional Definitions:

“Borrower” means Middlesex Water Company, a corporation duly created and validly
existing under the laws of the State of New Jersey.

“Borrower Bond Resolution” means the indenture of the Borrower dated as of April
1, 1927 and entitled “Indenture of Mortgage”, as amended and supplemented from
time to time, in particular by a supplemental indenture detailing the terms of
the Borrower Bond dated as of May 1, 2018 and entitled “Fifty-First Supplemental
Indenture”, pursuant to which the Borrower Bond has been issued.

“Principal Payment Dates” means February 1 and August 1 of each year, commencing
on August 1, 2018.

SECTION 2.02(e):

Disposition of Environmental Infrastructure System. The Borrower shall not
permit the disposition of all or substantially all of its Environmental
Infrastructure System, directly or indirectly, including, without limitation, by
means of sale, lease, abandonment, sale of stock, statutory merger or otherwise
(collectively, a "Disposition"), except on ninety (90) days' prior written
notice to the State, and, in any event, shall not permit a Disposition unless
the Borrower shall, in accordance with Section 4.02 hereof, assign this Loan
Agreement and the Borrower Bond and its rights and interests hereunder and
thereunder to the purchaser or lessee of the Environmental Infrastructure
System, and such purchaser or lessee shall assume all duties, covenants,
obligations and agreements of the Borrower under this Loan Agreement and the
Borrower Bond.

 



-28- 

 

